NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee

                                        v.

                  STEPHEN EUGENE EATON, Appellant.

                             No. 1 CA-CR 15-0163
                               FILED 10-8-2015


           Appeal from the Superior Court in Yavapai County
                       No. V1300CR201180442
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Yavapai County Public Defender’s Office, Prescott
By John David Napper
Counsel for Appellant
                             STATE v. EATON
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Andrew W. Gould joined.


N O R I S, Judge:

¶1             Stephen Eugene Eaton timely appeals from his probation
revocation and disposition sentence. After searching the record on appeal
and finding no arguable question of law that was not frivolous, Eaton’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d
878 (1969), asking this court to search the record for fundamental error. This
court granted counsel’s motion to allow Eaton to file a supplemental brief
in propria persona, but he did not do so. After reviewing all relevant portions
of the record concerning Eaton’s probation revocation proceedings, we find
no fundamental error and, therefore, affirm Eaton’s probation revocation
and disposition sentences.


             FACTS AND PROCEDURAL BACKGROUND1

¶2            On October 4, 2012, Eaton pleaded guilty to one count of
aggravated DUI, a class 4 felony, and one count of possession of a
dangerous drug (methamphetamine), a class 4 felony. The superior court
suspended imposition of sentence and placed Eaton on a five-year term of
standard supervised probation to begin upon his release from a four-month
prison term for the DUI offense.     The terms and conditions of Eaton’s
probation required him to “obey[] all laws” (“Term 1”); refrain from using
illegal drugs and submit to drug and alcohol testing as required (“Term


              1In a probation revocation hearing, the State must prove by a
preponderance of the evidence that the defendant violated the terms of his
or her probation. Ariz. R. Crim. P. 27.8(b)(3). We review the superior
court’s determination that a defendant violated his or her probation for an
abuse of discretion. See State v. LeMatty, 121 Ariz. 333, 335-36, 590 P.2d 449,
451-52 (1979). Accordingly, we will not reverse the superior court’s factual
finding the defendant violated his or her probation unless the finding was
“arbitrary and unsupported by any reasonable theory of evidence.” Id. at
336, 590 P.2d at 452.


                                       2
                            STATE v. EATON
                           Decision of the Court
12”); and refrain from consuming any substance containing alcohol (“Term
16”).

¶3           On July 25, 2014, Eaton’s probation officer petitioned to
revoke Eaton’s probation, alleging Eaton had violated Term 1 by driving on
a suspended license, Term 12 by failing numerous drug tests and admitting
to methamphetamine use, and Term 16 by testing positive for alcohol three
times.

¶4            At the probation revocation hearing, the superior court
found, by a preponderance of the evidence, that Eaton had violated Terms
1, 12, and 16 of his probation. The court subsequently revoked Eaton’s
probation and sentenced him to the presumptive term of two and a half
years’ imprisonment on each count with 149 days of presentence
incarceration credit on each count, with the sentences to run concurrently.

                               DISCUSSION

¶5             We have reviewed all relevant portions of the probation
revocation proceedings for reversible error and find none. See Leon, 104
Ariz. at 300, 451 P.2d at 881. The probation revocation proceedings
substantially complied with the Arizona Rules of Criminal Procedure.
Eaton was represented by counsel at all stages of the proceedings and was
present at all critical stages.

¶6            The evidence presented at the hearing was substantial and
supports the probation revocation. Eaton was given an opportunity to
speak at the disposition hearing and did so; and his disposition sentences
were within the range of acceptable sentences for his offenses. See Ariz.
Rev. Stat. (“A.R.S.”) §§ 13-702, -3407, 28-1383 (2010); Ariz. R. Crim. P.
27.8(c)(2).

                              CONCLUSION

¶7           We decline to order briefing and affirm Eaton’s probation
revocation and disposition sentences.

¶8            After the filing of this decision, defense counsel’s obligations
pertaining to Eaton’s representation in this appeal have ended. Defense
counsel need do no more than inform Eaton of the outcome of this appeal
and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).




                                      3
                            STATE v. EATON
                           Decision of the Court
¶9             Eaton has 30 days from the date of this decision to proceed, if
he wishes, with an in propria persona petition for review. On the court’s own
motion, we also grant Eaton 30 days from the date of this decision to file an
in propria persona motion for reconsideration.




                                   :ama




                                      4